Citation Nr: 0819423	
Decision Date: 06/12/08    Archive Date: 06/18/08	

DOCKET NO.  05-28 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for fatigue and sleep 
disturbance, to include as manifestations of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1976 
to February 1980 and from January 1985 to July 1991.  His 
service included time in Southwest Asia during Operations 
Desert Shield and Desert Storm in 1990 and 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.

For reasons set forth below, the claims on appeal are being 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action is required.


REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in Daye v. Nicholson, 20 Vet. App. 
512 (2006), the United States Court of Appeals for Veterans 
Claims (Court) admonished VA for not securing and reviewing 
the history of the veteran's unit for possible alternative 
sources of evidence of combat or stressful incidents.  As in 
that case, there is insufficient information in this matter 
to ascertain whether reasonable efforts have been undertaken 
to find the relevant records to document enemy attacks on the 
appellant's unit while serving in Southwest Asia in 1990 and 
1991.  The veteran should be afforded the opportunity to 
provide additional specific information that would assist 
searches regarding his claimed stressors while serving in 
Southwest Asia.  

In a statement received in September 2005, a service comrade 
reported that he and the veteran were assigned to the 1st 
Battalion of the 82nd Field Artillery of the 1st Calvary 
Division.  He stated the veteran served in the Persian Gulf 
Theater of Operations as the fire support sergeant for the 
"2nd Bn, 8th Armor Battalion."

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should request that the veteran 
provide additional information as to the 
claimed stressful incidents he 
experienced while in the Persian Gulf 
Theater of Operations in 1990 and 1991, 
to include his unit at the time, the 
locations of said occurrences, the names 
of any individuals injured or killed, and 
any other information which could be used 
to substantiate his claim.  He should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
in service and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  It is especially important 
that he provide the name of the unit to 
which he was assigned at the time the 
incident occurred.

2.  After the veteran's response 
regarding stressors is received, the 
AMC/RO should send a copy of the 
veteran's DD 214 and service personnel 
records with his unit assignments and a 
copy of this REMAND to the United States 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events in service.  
Specifically, the AMC/RO should request 
unit histories and diaries for the time 
frame when the veteran claims he was 
exposed to a stressful incident, as well 
as any other stressors properly 
identified by the veteran.

3.  Thereafter, the veteran should be 
scheduled appropriate medical 
examinations, to include a Persian Gulf 
protocol examination and a psychiatric 
examination, to (a) determine whether he 
suffers from disability manifested by 
fatigue and sleep disturbance; and (b) 
determine whether any current complaints 
of fatigue and sleep disturbance are 
representative of an undiagnosed illness.  
All special studies and tests should be 
completed.  The claims folder should be 
made available to the examiner, and the 
examiner should note that the claims file 
has been reviewed.  The examinations 
should specifically state whether the 
complaints of fatigue and/or sleep 
disturbance are due to nonmedical 
diagnoses, and whether the veteran 
otherwise exhibits any observable signs 
of symptoms of chronic disability 
attributed to an undiagnosed illness or 
medically explained chronic multisymptom 
illness that is defined by a cluster of 
signs or symptoms arising from service in 
the Persian Gulf War.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify whether any 
alleged stressor found to be established 
by the RO is sufficient to produce PTSD; 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and whether there is a link 
between any current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO and 
found to be sufficient to produce PTSD.  
The examiner should also indicate whether 
any fatigue and/or sleep difficulty are 
attributable to PTSD if PTSD is 
diagnosed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations, to cooperate in the 
development of the claims, and that the 
consequences of any failure to report for 
a VA examination or provide more specific 
information with regard to his stressful 
experiences may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007).

5.  Following completion of the 
foregoing, VA should review the claims 
folder and insure that all the foregoing 
development actions have been conducted 
and completed in full.  If any benefit 
sought on appeal remains denied, VA 
should furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes citation to and discussion of 
additional evidence and legal authority 
considered before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



